DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, at step 1, the claim recites a method, which is a statutory category of invention.
At step 2A, prong one, the claim recites determining based on predictions on obtained data whether a system will run out of capacity within a temporal period.

The limitation of “forecasting, for a given temporal period, capacity of each of one or more storage objects of the at least one storage system by applying one or more techniques to at least a portion of the obtained capacity-related data… aggregating…determining… whether at least a portion of the at least one storage system will run out of capacity in connection with the given temporal period” covers performance of the limitation in the mind but for recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forecasting” in the context of this claim encompasses an observation or evaluation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claim recites at least one storage system, one or more storage objects, processing device, processor and a memory.

The one storage system, one or more storage objects, processing device, processor and a memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

The “obtaining capacity-related data from at least one storage system” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the mental process. 
The step above “obtaining”, as discussed above, represents mere data gathering and is insignificant extrasolution activity. Further, both of these elements are well understood, routine and conventional.
With respect to the “identifying, calculating, and estimating” limitation, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood routine and conventional. See MPEP 2106.05(d)(II) “electronic recordkeeping,” and “storing and retrieving information in memory.” 
The “performing one or more automated actions based at least in part on the determination as to whether the at least a portion of the at least one storage system will run out of capacity” and dependent claim 13 “wherein performing the one or more automated actions comprises outputting, to one or more users of the at least one storage system, a notification pertaining to at least one of the forecasted capacity of the one or more storage objects and the determination as to whether the at least a portion of the at least one storage system will run out of capacity” represents mere data output and is a nominal or tangential addition to the claim. Further, these elements are well-understood routine and conventional.
With respect to the “output” component for providing an output indicative of a result of the comparing, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood routine and conventional. See MPEP 2106.05(d)(II) “presenting offers and gathering statistics”
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claims 15, and 18 are media/product and system type claims respectively and have similar limitations as claim 1 above. Therefore, they are rejected under the same rationale.

Regarding claims 2-11, 14, 16, 17, 19, and 20 further describe storage object attributes, forecasting capacity, and a machine learning techniques such as additive regression, however the limitations in these claims, considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims are not patent eligible.

Regarding claim 12, it does provide additional details that integrate the judicial exception into practical application by “performing the one or more automated actions comprises automatically performing one or more modifications to storage allocation configurations within the at least one storage system”. The limitations do provide significantly more than the abstract idea. Examiner respectfully suggests the Applicant to consider amending the limitations of claim 12 into claims 1, 15, and 18 to overcome the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gritter et al. (US 10,564,998 B1) in further view of YAN et al. (US 2017/0098239 A1).

Regarding claim 1, Gritter teaches the invention as claimed including a computer-implemented method comprising: 
obtaining capacity-related data from at least one storage system (Col. 16, lines 25-29: the aggregated effective historical aggregated storage capacity (e.g., over the past 30 days or another configured period of time in the past) that was consumed by the one or more VMs that currently store data at a storage device is determined.); 
forecasting, for a given temporal period, capacity of each of one or more storage objects of the at least one storage system by applying one or more machine learning techniques to at least a portion of the obtained capacity-related data (Col. 16, lines 35-45: the aggregated effective historical storage capacity data is input into one or more statistical models that are configured to produce various predictions, based on the input data, on how much aggregated storage capacity will be consumed by the VMs at the storage device (e.g., at any point during the next seven days or another configured period of time in the future).); 
aggregating the forecasted capacity for at least portions of the one or more storage objects (Col. 2, lines 54-67: The plurality of storage device specific predicted data structures corresponding to the respective ones of the plurality of storage devices is combined into a combined predicted metric data structure. In various embodiments, combining the plurality of storage device specific predicted data structures includes combining the predicted metrics of the storage device specific predicted data structures associated with the same metric type (e.g., the same position within the data structures) to determine a combined or pool-level predicted metric associated with that metric type. In various embodiments, the combined predicted metric data structure comprises a pool-level data structure of predicted metrics.; Fig. 9. Step 904; Col. 22, lines 48-50; Wherein combining corresponds to aggregating, see col. 5, line 24 “the combination (e.g., sum or other combination)”);
determining, based at least in part on the aggregated forecasted capacity of the one or more storage objects, whether at least a portion of the at least one storage system will run out of capacity in connection with the given temporal period (Col. 4 lines 55-60: the combined predicted metric that is to be improved may be a probability (e.g., 78%) that any storage device in the pool is to exceed 98% of its space capacity in the next seven days (e.g., or whichever user configured window of time in the future) exceeding a corresponding threshold value (e.g., 70%).; Col. 16, lines 37-41: one or more statistical models that are configured to produce various predictions, based on the input data, on how much aggregated storage capacity will be consumed by the VMs at the storage device (e.g., at any point during the next seven days or another configured period of time in the future).; Fig. 9, Step 904; Col. 22, lines 48-55: The combined predicted metric across the predicted metrics associated with the same metric type from each storage device specific data structure is the probability that the pool, as a whole, will encounter the undesirable event (e.g., reaching 100% of space usage) associated with the metric type.); and 
performing one or more automated actions based at least in part on the determination as to whether the at least a portion of the at least one storage system will run out of capacity (Col. 24, lines 9-15: A combined, pool-level predicted metric that exceeds a corresponding predetermined threshold value is determined to be a “problem” metric and one that the VM load balancing server will attempt to improve via recommending one or more VMs to be migrated among storage devices within the pool, as will be described in further detail below; Col. 26, lines 4-14: At 1106, a recommendation associated with moving the selected VM from the source storage device to the destination storage device is presented. A recommendation that identifies at least the selected set of VMs to move, the destination storage device to which to move the set of VMs, and the combined predicted metric (e.g., associated with the highest priority) that is predicted to be improved after the move is generated and presented at a user interface. A user may select to implement the recommendation or ignore the recommendation and/or provide a reason for his or her action; wherein the recommendation corresponds to the automated action as it is performed automatically in response to a “pool-level predicted metric that exceeds a corresponding predetermined threshold value is determined to be a “problem” metric”); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Col. 1 line 65 through Col. 2, line 4: The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.).

	While Gritter does disclose techniques such as statistical models, Gritter does not expressly teach forecasting,… by applying one or more machine learning techniques.

	However, Yan teaches a forecasting using machine learning. Further, Anderson teaches forecasting,… by applying one or more machine learning techniques ([0024] As used herein, a “prediction model” can refer to a computerized statistical model that leverages statistics to predict outcomes of unknown events. The prediction models may apply historical observations of one or more content delivery auctions using machine learning algorithms in order to predict performance and/or other aspects of bid targets in future instances of content delivery auctions. The prediction models may use regression analysis of the historical observations which is repeated and updated as new historical observations are created and received by the system.).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan with the teachings of Gritter to utilize machine learning techniques such as statistical models to predict outcomes of unknown events. The modification would have been motivated by the desire of predicting unknown events based on historical data.

Regarding claim 2, Yan teaches wherein applying the one or more machine learning techniques to at least a portion of the obtained capacity-related data comprises applying at least one additive regression model to at least a portion of the obtained capacity-related data ([0024]; [0061]: Additive approaches to the models may employ additive linear regression.).

Regarding claim 3, Gritter wherein determining whether at least a portion of the at least one storage system will run out of capacity comprises determining whether one or more pools of the at least one storage system will run out of capacity (Col. 22, lines 48-55: The combined predicted metric across the predicted metrics associated with the same metric type from each storage device specific data structure is the probability that the pool, as a whole, will encounter the undesirable event (e.g., reaching 100% of space usage) associated with the metric type).

Regarding claim 4, Gritter teaches wherein forecasting capacity comprises forecasting capacity at each of multiple intervals within the given temporal period (Col. 16, lines 35-45: the aggregated effective historical storage capacity data is input into one or more statistical models that are configured to produce various predictions, based on the input data, on how much aggregated storage capacity will be consumed by the VMs at the storage device (e.g., at any point during the next seven days or another configured period of time in the future).).

Regarding claim 5, Gritter teaches wherein obtaining the capacity-related data comprises obtaining capacity-related data from a pool-level of the at least one storage system (Col. 2, lines 34-65: the plurality of storage devices belongs to the same “pool” of storage devices…The plurality of storage device specific predicted data structures corresponding to the respective ones of the plurality of storage devices is combined into a combined predicted metric data structure. In various embodiments, combining the plurality of storage device specific predicted data structures includes combining the predicted metrics of the storage device specific predicted data structures associated with the same metric type (e.g., the same position within the data structures) to determine a combined or pool-level predicted metric associated with that metric type.; Col. 17, lines 14-19: the aggregated effective historical flash accesses and disk accesses (e.g., over the past seven days or another configured period of time in the past) that were made for requests to the one or more VMs that currently store data at a storage device are determined.).

Regarding claim 6, Gritter teaches wherein obtaining the capacity-related data comprises obtaining capacity-related data from a storage object-level of the at least one storage system (Col. 17, lines 14-19: the aggregated effective historical flash accesses and disk accesses (i.e., object level) (e.g., over the past seven days or another configured period of time in the past) that were made for requests to the one or more VMs that currently store data at a storage device are determined.).

Regarding claim 7, Gritter teaches wherein the capacity-related data comprise time-series data pertaining to storage allocation (Col. 16, lines 25-34: In various embodiments, the aggregated effective historical aggregated storage capacity (e.g., over the past 30 days or another configured period of time in the past) that was consumed by the one or more VMs that currently store data at a storage device is determined. For example, the historical aggregated storage capacity comprises a data point at each day (e.g., or another predetermined interval), where each data point represents a total amount of storage space that is used by the one or more VMs that store data at the storage device on that particular day.).

Regarding claim 8, Gritter teaches wherein the capacity-related data comprise user-configurable attributes pertaining to data derived from the at least one storage system (Col. 2, lines 37-40: In various embodiments, the plurality of storage devices belongs to the same “pool” of storage devices. In various embodiments, which two or more storage devices belong to a pool is user defined.).

Regarding claim 9, Gritter teaches wherein the user-configurable attributes comprise one or more pool-level attributes (Col. 3, lines 42-44: At least two of storage device 102, storage device 104, storage device 106, and storage device 108 may be defined by a user to be included in the same pool of storage devices. In various embodiments, a pool of storage devices comprises storage devices that share at least one common attribute (e.g., the storage devices are located within the same geographic area and/or are owned by the same entity).).

Regarding claim 10, Gritter wherein the user-configurable attributes comprise one or more storage object-level attributes (Col. 2, lines 37-40: In various embodiments, the plurality of storage devices belongs to the same “pool” of storage devices. In various embodiments, which two or more storage devices belong to a pool is user defined).

Regarding claim 11, Gritter teaches wherein each storage object comprises one of a logical unit number and a file system (Col. 6, lines 50-53: storage device 202 is configured to store meta-information identifying which stored data objects, such as files or other VM storage abstractions, are associated with which VM or vDisk.).

Regarding claim 13, Gritter teaches wherein performing the one or more automated actions comprises outputting, to one or more users of the at least one storage system, a notification pertaining to at least one of the forecasted capacity of the one or more storage objects and the determination as to whether the at least a portion of the at least one storage system will run out of capacity (Col. 24, lines 9-15: A combined, pool-level predicted metric that exceeds a corresponding predetermined threshold value is determined to be a “problem” metric and one that the VM load balancing server will attempt to improve via recommending one or more VMs to be migrated among storage devices within the pool, as will be described in further detail below; Col. 26, lines 4-14: At 1106, a recommendation associated with moving the selected VM from the source storage device to the destination storage device is presented. A recommendation that identifies at least the selected set of VMs to move, the destination storage device to which to move the set of VMs, and the combined predicted metric (e.g., associated with the highest priority) that is predicted to be improved after the move is generated and presented at a user interface. A user may select to implement the recommendation or ignore the recommendation and/or provide a reason for his or her action).

Regarding claim 14, Gritter teaches wherein the notification comprises a temporal value corresponding to when the at least one storage system will run out of capacity (Col. 16, lines 37-41: one or more statistical models that are configured to produce various predictions, based on the input data, on how much aggregated storage capacity will be consumed by the VMs at the storage device (e.g., at any point during the next seven days or another configured period of time in the future).; Fig. 9, Step 904; Col. 22, lines 48-55: The combined predicted metric across the predicted metrics associated with the same metric type from each storage device specific data structure is the probability that the pool, as a whole, will encounter the undesirable event (e.g., reaching 100% of space usage) associated with the metric type; Col. 26, lines 4-14: At 1106, a recommendation associated with moving the selected VM from the source storage device to the destination storage device is presented. A recommendation that identifies at least the selected set of VMs to move, the destination storage device to which to move the set of VMs, and the combined predicted metric (e.g., associated with the highest priority) that is predicted to be improved after the move is generated and presented at a user interface. A user may select to implement the recommendation or ignore the recommendation and/or provide a reason for his or her action).

Regarding claim 15, it is a media/product type claim having similar limitations as claim 1. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 3. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 4. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 1. Therefore, it is rejected under the same rationale above. The additional limitations “at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured” is taught by Gritter on Col. 1, line 66 through Col. 2, line 5: The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.

Regarding claim 19, it is a system type claim having similar limitations as claim 3. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a system type claim having similar limitations as claim 4. Therefore, it is rejected under the same rationale above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gritter and YAN, as applied to claim 1, in further view of Mehta et al. (US 2020/0184355 A1).

Regarding claim 12, Gritter and Yan do not expressly teach but Mehta does teach wherein performing the one or more automated actions comprises automatically performing one or more modifications to storage allocation configurations within the at least one storage system ([0074] The system may also automatically take counter-measures against a predicted outage in response to an outage prediction score which exceeds the prediction threshold. Such counter-measures may include allocating additional memory, deploying an additional server to support an application, or other manners of “scaling up.” Counter-measures may also include temporarily shutting down the system and similar measures. Automatic counter-measures may be defined by the application owner at the dashboard 370 depending on the particular application and may be associated with certain predicted outages. The counter-measures can vary depending upon a symptom and type of application being analyzed. For example, if an incident is predicted based on the identification of memory scarcity as a symptom, a memory cleanup job on the server may be triggered automatically to prevent the failure. In other cases, some services may be restarted to avoid failures. The counter-measures are defined by the application owner or administrator.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta with the teachings of Gritter and Yan to automatically update resource allocation based on a predicted outage. The modification would have been motivated by the desire of ensuring continued execution based on incident prediction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2020/0393983 A1) CONVERTING A RAID TO A MORE ROBUST RAID LEVEL
Nagpal et al. (US 2020/0034745 A1) TIME SERIES ANALYSIS AND FORECASTING USING A DISTRIBUTED TOURNAMENT SELECTION PROCESS.
Devarao et al. (US 2019/0163759 A1) PREDICTING STORAGE REQUIREMENTS OF A DATABASE MANAGEMENT SYSTEM BASED ON APPLICATION BEHAVIOR AND BEHAVIOR OF DATABASE QUERIES
Kaushik et al. (US 10,949,116 B2) Storage Resource Capacity Prediction Utilizing A Plurality Of Time Series Forecasting Models
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195